Exhibit AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) made in duplicate originals this _29th day of _December_, 2008, and effective August 1, 1998 (unless specifically stated otherwise), is between SUMMIT FINANCIAL GROUP, INC., formerly known as South Branch Valley Bancorp, Inc., (“Summit”), SUMMIT COMMUNITY BANK, INC. (the “Company”), and RONALD MILLER (“Employee”). WHEREAS, Summit is forming a subsidiary entity (the “Virginia Bank”) for purposes of conducting banking operations in the Commonwealth of Virginia; WHEREAS, Summit offers the terms and conditions of employment hereinafter set forth and the Employee has indicated his willingness to accept such terms and conditions in consideration of his employment with Summit; WHEREAS, Employee and Summit executed an employment agreement on August 1, 1998, which was thereafter amended July 1, 2000 to provide for the waiver of future merit raises in exchange for establishment of a Supplemental Executive Retirement Plan by Summit for the benefit of Employee; WHEREAS, under Paragraph 15 said employment agreement may be amended by a writing signed by all the parties hereto; and WHEREAS, the parties hereto, in the interests of clarity and for other reasons stated herein, and for the purpose of complying with the requirements of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), wish to amend and restate this Agreement, provided thatall provisions applicable to compliance under Code Section 409A shall be effective as of January 1, 2005, and provided further that, notwithstanding any other provisions of this amended and restated Agreement, this amendment applies only to amounts that would not otherwise be payable in 2006, 2007 or 2008 and shall not cause (i) an amount to be paid in 2006 that would not otherwise be payable in such year, (ii) an amount to be paid in 2007 that would not otherwise be payable in such year, and (iii) an amount to be paid in 2008 that would not 1 otherwise be payable in such year, and to the extent necessary to qualify under Transition Relief issued under said Code Section 409A to not be treated as a change in the form and timing of a payment under section 409A(a)(4) or an acceleration of a payment under section 409A(a)(3), Employee, by executing this Agreement, shall be deemed to have elected the timing and form of distribution provisions of this amended and restated Agreement, and to otherwise further revise the Agreement all on or before December 31, 2008. NOW, THEREFORE, in consideration of the mutual promises and covenants made in this Agreement, the parties agree as follows: 1.Employment.The Company and Summit hereby employ Employee and Employee hereby accepts employment as President, Chief Executive Officer and Chairman of the Board of Directors of the Virginia Bank until June 15, 2007, and thereafter as President and Chief Executive Officer of the Company, and as a member of the Board of Directors of the Company, upon the terms and conditions set forth herein. 2.Term.The term of this Agreement shall be for three (3) years commencing on July 1, 2000, and ending on June 30, 2003, unless one of the parties terminates this Agreement as provided herein.On July 1, 2003, and every three years thereafter (the “Anniversary Date”), the Agreement shall renew automatically for an additional three years unless either the Board of Directors of Company or Employee gives contrary written notice to the other no later than the Anniversary Date.References herein to the term of this Agreement shall refer both to the initial term and successive terms. 3.Duties.Employee shall perform and have all of the duties and responsibilities that may be assigned to him from time to time by the Board of Directors of the Company.Employee shall devote his best efforts on a full-time basis to the performance of such duties. 4.Compensation and Benefits.During the term of employment, the Company agrees to pay Employee a base salary and to provide benefits as set forth in Exhibit A, which is attached hereto and incorporated herein by reference. 2 5.Termination by the Company or Employee.The employment of Employee with the Company may be terminated by any one of the following means, in which case Employee shall be entitled to such compensation as is described below: A. Mutual Agreement.The Employee’s employment may be terminated by mutual agreement of the parties upon such terms and conditions as they may agree; provided, that if such mutual agreement provides for any payments or in-kind benefits to be paid or granted to Employee it shall be in writing, and provided further, that such written mutual agreement, if required to be aggregated for Code Section 409A purposes with this Agreement or any other agreement between Employee and Company, or any affiliate, shall not cause this Agreement to violate Code Section 409A or the regulations and guidance issued thereunder. B. For Cause. (1) The Employee’s employment may be terminated by the Company for cause consisting of one or more of the reasons specified in Paragraph 5(B)(2)(a) - (e) below; provided, however, that if the cause of termination is for a reason specified in Paragraph 5(B)(2)(a) below, and if in the reasonable judgment of the Board of Directors of the Company the damage incurred by the Company as a result of Employee’s conduct constituting cause is damage of a type that is capable of being substantially reversed and corrected, the Company shall give Employee thirty (30) days advance notice of the Company’s intention to terminate his employment for cause and a reasonable opportunity to cure the cause of the possible termination to the satisfaction of the Company. (2) For purposes of this Agreement, the term “cause” shall be defined as follows: 3 (a) Employee’s repeated negligence, malfeasance or misfeasance in the performance of Employee’s duties that can reasonably be expected to have an adverseimpact upon the business and affairs of theCompany; (b) Employee’s commission of any act constituting theft, intentional wrongdoing or fraud; (c) The conviction of the Employee of a felony criminal offense in either state or federal court; (d) Any single act by Employee constituting gross negligence or which causes material harm to the reputation, financial condition or property of the Company; or (e) The death of Employee during the term of this Agreement, in which event the Company shall pay to the estate of the Employee any compensation for services rendered but unpaid prior to the Employee’s date of death.Such payment shall be made in a lump sum on the first day of the second month following Employee’s date of death. (3) The Board of Directors of the Company shall determine, in its sole discretion, whether any acts and/or omissions on the part of Employee constitute “cause” as defined above.Notwithstanding the foregoing, Employee shall be entitled to arbitrate a finding of the Board of Directors of “cause” in accordance with Paragraph 9 hereof. (4) In the event that Company terminates Employee’s employment for cause (other than death) as defined above,which results in Employee’s Separation from Service, Employee shall be entitled to be paid his regular salary and benefits up to the date of Separation from Service, but not any additional compensation.Any payment 4 to Employee pursuant to this Paragraph 5(B)(4) shall be paid in a lump sum on the date of Employee’s Separation from Service, subject to the provisions of Paragraph 7(D) to the extent applicable. C. Not for Cause.Employee’s employment may be terminated by the Company for any reason permitted under applicable law not specified in Paragraph 5(B) above so long as Employee is given thirty (30) days advance written notice (or payment in lieu thereof).In the event of a termination pursuant tothis Paragraph 5(C) which results in Employee’s Separation from Service, Employee shall be entitled to payment from the Company equivalent to the base salary compensation set forth in this Agreement for the remaining term of the Agreement or severance pay equal to six (6) months of base salary payments, whichever is greater.Any payment to Employee pursuant to this Paragraph 5(C) shall be paid in a lump sum on the date of Employee’s Separation from Service, subject to the provisions of Paragraph 7(D) to the extent applicable. D. Employee Resignation.Employee recognizes and understands the vital role he plays in the Company’s establishment of the Virginia Bank, and therefore agrees not to resign from employment during the initial three-year term of this Agreement except in the event of his disability.If the Employee resigns in violation of this commitment, Employee agrees to comply with the restrictions set forth in Paragraph 6 below. E. Change in Control.Exhibit B hereto sets forth the rights and responsibilities of the parties in the event of a change in control, as defined therein, and is incorporated herein by reference.Provided, that if Employee is entitled to payments upon Separation from Service under this Agreement and also under Exhibit B hereto, the provisions of Exhibit B shall apply in lieu of the provisions of this Agreement. 5 6. Noncompetition and Nonsolicitation.In consideration of the covenants set forth herein, including but not limited to the severance pay set forth in Paragraph 5 and Exhibit A, Employee agrees as follows: A. For a period of three (3) years after Employee’s employment with the Company is terminated by Employee for any reason other than Employee’s disability, Employee shall not, directly or indirectly, engage in the business of banking in the City of Winchester or the County of Frederick, Virginia.For purposes of this Paragraph 6(A), being engaged in the business of banking shall mean Employee’s presence or work in a bank office in the specified geographic area or Employee’s solicitation of business from clients with a primary or principle office in the specified geographic area. B. During Employee’s employment by the Company and for three (3) years after Employee’s employment with the Company is terminated by Employee for any reason other than Employee’s permanent disability rendering him unable to perform the duties of an officer or director of a banking organization, Employee shall not, on his own behalf or on behalf of any other person, corporation or entity, either directly or indirectly, solicit, induce, recruit or cause another person in the employ of the Company or its affiliates to terminate his or her employment for the purpose of joining, associating or becoming an employee with any business which is in competition with any business or activity engaged in by the Company or its affiliates. C. Employee further recognizes and acknowledges that in the event of the termination of Employee’s employment with the Company for any reason other than Employee’s disability, (1) a breach of the obligations and conditions set forth herein will irreparably harm and damage the Company; (2) an award of money damages may not be adequate to remedy such harm; and (3) considering Employee’s relevant background, 6 education and experience, Employee believes that he will be able to earn a livelihood without violating the foregoing restrictions. Consequently, Employee agrees that, in the event that Employee breaches any of the covenants set forth in this Paragraph 6, the Company and/or its affiliates shall be entitled to both a preliminary and permanent injunction in order to preventthe continuation of such harm and to recover money damages, insofar as they can be determined, including, without limitation, all costs and attorneys’ fees incurred by the Company in enforcing the provisions of this Paragraph 6.Such relief may be sought notwithstanding the arbitration provision set forth in Paragraph 10 below. 7.Definitions and Special Rules.For purposes of this Agreementand its Exhibits, including the Change in Control Agreement attached hereto as Exhibit B, the following definitions and special rules shall apply: A. “Disability” shall mean a physical or mental condition rendering Employee substantially and permanently unable to perform the duties of an officer and director of a banking organization. B. “Separation from Service” means the severance of Employee’s employment with Company or any affiliate for any reason.Employee separates from service with Company or any affiliate if he dies, retires, separates from service because of Employee’s Disability, or otherwise has a termination of employment with Company or any affiliate.However, the employment relationship is treated as continuing intact while Employee is on military leave, sick leave, or other bona fide leave of absence if the period of such leave does not exceed six months, or if longer, so long as Employee’s right to reemployment with Company or any affiliate is provided either by statute or by contract.If the period of leave exceeds six months and Employee’s right to reemployment is not provided either by statute or by contract, the employment relationship is deemed to terminate on the first date immediately following such six-month period. 7 Notwithstanding the foregoing, where a leave of absence is due to any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than six months, where such impairment causes Employee to be unable to perform the duties of his position of employment or any substantially similar position of employment, a 29-month period of absence may be substituted for such six-month period.In addition, notwithstanding any of the foregoing, the term “Separation from Service” shall be interpreted under this Agreement in a manner consistent with the requirements of Code Section 409A including, but not limited to: (i) an examination of the relevant facts and circumstances, as set forth in Code Section 409A and the regulations and guidance thereunder, in the case of any performance of services or availability to perform services after a purported Separation from Service, (ii) in any instance in which Employee is participating or has at any time participated in any other plan which is, under the aggregation rules of Code Section 409A and the regulations and guidance issued thereunder, aggregated with this Agreement and with respect to which amounts deferred hereunder and under such other plan or plans are treated as deferred under a single plan (hereinafter sometimes referred to as an “Aggregated Plan” or together as the “Aggregated Plans”), then in such instance Employee shall only be considered to meet the requirements of a Separation from Service hereunder if Employee meets (a) the requirements of a Separation from Service under all such Aggregated Plans and (b) the requirements of a Separation from Service under this Agreement which would otherwise apply, 8 (iii) in any instance in which Employee is an employee and an independent contractor of Company or any affiliate or any combination thereof,Employee must have a Separation from Service in all such capacities to meet the requirements of a Separation from Service hereunder, although, notwithstanding the foregoing, if Employee provides services both as an employee and a member of the Board of Directors of Company or any affiliate or any combination thereof, the services provided as a director are not taken into account in determining whether Employee has had a Separation from Service as an employee under this Agreement, provided that noplan in which Employee participates or has participated in his capacity as a director is an Aggregated Plan, and (iv) a determination of whether a Separation from Service has occurred shall be made in accordance with Treasury Regulations Section 1.409A-1(h)(4) or any similar or successor law, regulation or guidance of like import, in the event of an asset purchase transaction as described therein. C. Date Payments Deemed Made.In accordance with Code Section 409A and to the extent permitted by said Code Section 409A and the regulations and guidance issued thereunder, any payment to or on behalf of Employee under this Agreement or its Exhibits A and B shall be treated as having been made on a date specified in this Agreement or in Exhibit A or B if it is made on a later date within Employee’s same taxable yearas the designated date, or, if later, if made no later than the fifteenth day of the third month after such designated dateprovided that, in any event, Employee is not permitted, directly or indirectly, to designate the taxable year of any payment. 9 D. Six-Month Delay.Notwithstanding any other provisions of this Agreement or its Exhibits, including the Change in Control Agreement attached hereto as ExhibitB, if Employee is a Specified Employee (within the meaning of Code Section 409A) on Employee’s date of Separation from Service, then if any payment of deferred compensation (within the meaning of Code Section 409A) is to be made upon or based upon Employee’s Separation from Service other than by death, under any provision of this Agreement or of said Change in Control Agreement, and such payment of deferred compensation is to be made within six months after Employee’s date of Separation from Service, other than by death, then such payment shall instead be made on the date which is six months after such Separation from Service of Employee (other than by death,) provided further, however, that in the case of any payment of deferred compensation which is to be made in installments, with the first such installment to be paid on or within six months after the date of Separation from Service other than by death,then in such event all such installments which would have otherwise been paid within the date which is six months after such Separation from Service of Employee (other than by death) shall be delayed, aggregated, and paid, notwithstanding any other provision of this Agreement or any other provision of said Change in Control Agreement, on the date which is six months after such Separation from Service of Employee (other than by death), with the remaining installments to continue thereafter until fully paid hereunder or under said Change in Control Agreement, as the case may be.Notwithstanding any of the foregoing, or any other provision of this Agreement or of said Change in Control Agreement, no payment of deferred compensation upon or based upon Separation from Service may be made under this Agreement or under said Change in Control Agreement before the date that is six months after the date of Separation from Service or, if earlier, the date of death, if Employee is a Specified Employee on Employee’s date of Separation from Service.ThisParagraph 7(D) shall only apply to delay the payment of 10 deferred compensation to Specified Employees as required by Code Section 409A and the regulations and guidance issued thereunder. 8.Notices.Any notice required or permitted to be given under this Agreement shall be sufficient if in writing and sent by registered or certified mail listed herein.In the case of Employee to the following address: Post Office Box 384, Strasburg, Virginia22657.In the case of the Company to the President addressed to H. Charles Maddy, Ill in care of South Branch Valley Bancorp, Inc., P.O. Box 680, Moorefield, WV26836.Any notice sent pursuant to this paragraph shall be effective when deposited in the mail. 9.Confidential Information.Employee shall not, during the term of this Agreement or at any time thereafter, directly or indirectly, publish or disclose to any person or entity any confidential information concerning the assets, business or affairs of the Company, including but not limited to any trade secrets, financial data, employee or customer/client information or organizational structure. 10.Arbitration.Any dispute between the parties arising out of or with respect to this Agreement or any of its provisions or Employee’s employment with the Company shall be resolved by the sole and exclusive remedy of binding arbitration.Arbitration shall be conducted in Martinsburg, West Virginia in accordance with the rules of the American Arbitration Association (“AAA”).The parties agree to select one arbitrator from an AAA employment panel.The arbitration shall be conducted in accordance with the West Virginia Rules of Evidence and all discovery issues shall bedecided by the arbitrator.The arbitrator shall supply a written opinion and analysis of the matter submitted for arbitration along with the decision.The arbitration decision shall be final and subject to enforcement in the local circuit court. 11.Entire Agreement.This Agreement constitutes the entire Agreement between the parties and shall supersede all prior agreements and understandings, both written and oral, among the parties with respect to the subject matter hereof, and may not be changed or amended except by an instrument in writing to be executed by each of the parties hereto. 11 12.Severability.If any provision hereof, or any portion of any provision hereof, is held to be invalid, illegal or unenforceable, all other provisions shall remain in force and effect as if such invalid, illegal or unenforceable provision or portion thereof had not been included herein.If any provision or portion of any provision of this Agreement is so broad as to be unenforceable, such provision or a portion thereof shall be interpreted to be only so broad as is enforceable. 13.Headings.The headings contained in this Agreement are included for convenience or reference only and shall have no effect on the construction, meaning or interpretation of this Agreement. 14.Governing Law.The laws of the State of West Virginia shall govern the interpretation and enforcement of this Agreement. 15.Amendments.Any amendments to the Agreement must be in writing and signed by all parties hereto, provided that (i) no amendment to this Agreement shall be effective if it would, if effective, cause this Agreement to violate Code Section 409A and the regulations and guidance thereunder or cause any amount of compensation or payment hereunder to be subject to a penalty tax under Code Section 409A and the regulations and guidance issued thereunder, which amount of compensation or payment would not have been subject to a penalty tax under Code Section 409A and the regulations and guidance thereunder in the absence of such amendment and (ii) the provisions of this Paragraph 15 are irrevocable. 16.Waiver of Breach.No requirement of this Agreement may be waived except by a written document signed by the party adversely affected.A waiver of a breach of any provision of the Agreement by any party shall not be construed as a waiver of subsequent breaches of that provision. 17.Counterparts.This Agreement may be executed in counterparts, all of which shall be considered one and the same Agreement and each of which shall be deemed an original. 12 IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its corporate name by its corporate officer thereunto duly authorized, and Employee has hereunto set his hand and seal, as of the day and year first above written: SUMMIT FINANCIAL GROUP, INC. By: /s/ H. Charles Maddy, III Its: President SUMMIT COMMUNITY BANK, INC. By:/s/ H. Charles Maddy, III Its:_Co-Chairman /s/ Ronald F.
